NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11669

                  COMMONWEALTH   vs.   TIMOTHY BROWN.



         Middlesex.      March 10, 2017. - September 20, 2017.

    Present:     Gants, C.J., Lenk, Hines, Gaziano, Lowy, Budd,
                            & Cypher, JJ.1


Homicide. Felony-Murder Rule. Home Invasion. Robbery.
     Firearms. Joint Enterprise. Accessory and Principal.
     Practice, Criminal, Capital case, Instructions to jury,
     Argument by prosecutor, Opening statement, Jury and jurors,
     Voir dire, Presumptions and burden of proof. Evidence,
     Joint venturer, Prior misconduct.



     Indictments found and returned in the Superior Court
Department on December 22, 2009.

     The cases were tried before Sandra L. Hamlin, J.


     David H. Mirsky for the defendant.
     Melissa Weisgold Johnsen, Assistant District Attorney, for
the Commonwealth.


     GAZIANO, J.      We address, in this opinion, the scope of

criminal liability under the common-law felony-murder rule.       The


     1
       Justice Hines participated in the deliberation on this
case prior to her retirement.
                                                                     2


charges stem from an attempted armed robbery and home invasion

into a Lowell townhouse shared by Hector and Tony Delgado.     Two

armed gunmen fatally shot the brothers during the botched

robbery.   The defendant was not present at the scene.   The

Commonwealth alleged that the defendant was liable as an

accomplice to felony-murder because he supplied one of the

gunmen with a pistol and provided hooded sweatshirts to the

intruders to help them conceal their identities.   A Superior

Court jury convicted the defendant of two counts of felony-

murder in the first degree based on the predicate felonies of an

attempted commission of armed robbery, home invasion, unlawful

possession of a firearm, and unlawful possession of ammunition.

    The defendant raises the following claims on appeal:       (1)

the Commonwealth failed to produce sufficient evidence to prove

that he was a knowing participant in the felony-murders; (2) the

judge provided erroneous instructions on shared intent and

accomplice liability; (3) portions of the prosecutor's opening

statement and closing argument were improper; (4) the judge

should have excluded prejudicial evidence of prior misconduct;

(5) the judge asked improper voir dire questions of potential

jurors; and (6) we should abolish the felony-murder rule.      The

defendant also asks us to order a new trial under our

extraordinary authority pursuant to G. L. c. 278, § 33E.
                                                                      3


    We conclude that the Commonwealth introduced sufficient

evidence to prove that the defendant knowingly participated in

the underlying felonies and, therefore, was an accomplice to

felony-murder.   We conclude also that the defendant's other

challenges do not raise error warranting reversal or a new trial

as to any of the convictions.   Nonetheless, in the circumstances

of this case, we are convinced that, pursuant to our authority

under G. L. c. 278, § 33E, the interests of justice require that

the degree of guilt be reduced to that of murder in the second

degree.

    As to whether we should abolish the common-law felony-

murder rule, a unanimous court concludes that the felony-murder

rule is constitutional.   However, a majority of Justices,

through the concurrence of Chief Justice Gants, conclude that

the scope of felony-murder liability should be prospectively

narrowed, and hold that, in trials that commence after the date

of the opinion in this case, a defendant may not be convicted of

murder without proof of one of the three prongs of malice.     As a

result, in the future, felony-murder is no longer an independent

theory of liability for murder.   Rather, felony-murder is

limited to its statutory role under G. L. c. 265, § 1, as an

aggravating element of murder, permitting a jury to find a

defendant guilty of murder in the first degree where the murder

was committed in the course of a felony punishable by life
                                                                       4


imprisonment even if it was not committed with deliberate

premeditation or with extreme atrocity or cruelty.      Because the

majority holding as to common-law felony-murder liability is

prospective in effect, it does not affect the judgment reached

in this case.      Because I disagree with that holding, I write

separately in a concurrence to explain my reasoning.

    1.    Background.     Because the defendant challenges the

sufficiency of the evidence of the extent of his involvement in

the armed home invasion, and his shared intent to commit that

crime, we recite the facts the jury could have found in some

detail.

    a.    Facts.    On the evening of October 22, 2009, the

defendant was a passenger in a green Honda Civic automobile that

was being driven around the Pawtucketville section of Lowell.

The other occupants of the vehicle were his friends Ariel

Hernandez, Giovanni Hill, and Darien Doby.      Hernandez was the

driver.   Hill was in the front passenger seat, and the defendant

and Doby shared the rear passenger seat.      Hernandez drove past

two men walking on the street and raised the possibility of

robbing them.   The passengers convinced Hernandez not to do so.

    A short time later, Hill and Hernandez noticed two women

walking down the street.      Hernandez pulled into a side street

and parked.   Hill and Hernandez got out of the vehicle and

Hernandez removed a firearm from the trunk.      The two rounded the
                                                                     5


corner and confronted the women while the defendant and Doby

waited in the vehicle.    Hill stood and watched from a few feet

away as Hernandez, gun in hand, grabbed their purses.    The two

men returned to the vehicle, and Hernandez drove away, with the

purses and the handgun in his lap.    He stopped at a friend's

house to exchange the green hooded sweatshirt he had been

wearing for a black sweatshirt without a hood.

     The defendant, Doby, and Hill left the friend's house,

while Hernandez stayed behind.    The four men later met at the

defendant's one-bedroom apartment.    Hernandez stashed the

handgun he had used in the robbery (a nine millimeter pistol) in

a kitchen cabinet above the refrigerator.   He rifled through the

purses, pulling out cash, driver's licenses, and automated

teller machine (ATM) cards.    Hernandez found what appeared to be

a passcode for one of the ATM cards written on a scrap of paper,

and sent Hill to a bank to attempt to withdraw money with the

card.    Before he left, Hill borrowed the defendant's black

sweatshirt so he could change out of the jacket he had worn

during the robbery.    When he returned, Hill reported that he had

been unsuccessful in withdrawing any money.

     Later, at approximately 12:15 A.M., two cousins, Jamal and

Karon McDougal, visited the defendant's apartment.2   They were


     2
       Because they share a last name, we refer to Jamal and
Karon McDougal by their first names.
                                                                     6


joined by one of their friends, Joshua Silva.    While gathered in

the kitchen with the defendant, Jamal asked Hernandez if he

wanted to participate in robbing someone who owed money to one

of Jamal's friends.     Karon predicted that the robbery would be

"pretty easy."    He warned the others, however, that they were

going to rob two "pretty big guys" who worked in bars.3

Hernandez agreed to participate in the robbery.    Silva joined

them as the getaway driver.

     Once Silva agreed to participate, Hernandez urged, "If

we're going to do it, let's go do it now."    Hernandez retrieved

his gun from the kitchen cabinet, looked it over, and tucked it

inside his waistband.    Still wearing the hoodless black

sweatshirt he had changed into after the earlier robbery,

Hernandez asked the defendant for a hooded sweatshirt so that he

could "hide his face."    The defendant provided Hernandez with a

hooded sweatshirt with a front zipper.    Hernandez complained

that the zipper was broken and that some part of his shirt would

be visible. The defendant then gave Hernandez a black and red

pullover-style hooded sweatshirt with a white Red Sox "B" logo

on the front.    Jamal and Karon also borrowed hooded sweatshirts


     3
       In addition to his full-time job, Hector, one of the
victims, worked part time as a doorman at a local bar. Tony,
the other victim, managed that bar, and supplemented his income
by selling small "dime bag" quantities of marijuana from the
townhouse in Lowell where the brothers and their housemates
lived.
                                                                      7


from the defendant.

    Before leaving, Jamal asked to borrow the defendant's

"burner" (gun).   At first, the defendant hesitated, stating his

concern that something might happen to his gun.     Hernandez and

Karon then urged the defendant to allow Jamal to borrow the gun,

promising that "nothing's going to happen to it."     The defendant

eventually gave Jamal a .380 pistol that had been stored

underneath his bed.

    Jamal, Karon, Hernandez, and Silva left the defendant's

apartment and drove in Silva's Toyota Camry automobile to the

victims' townhouse.   Silva drove, and Jamal gave directions.

After Silva parked on a nearby side street, Jamal, Karon, and

Hernandez got out and approached the townhouse, while Silva

waited in the vehicle.   Shortly after 1 A.M., the occupants of

the townhouse heard loud banging on the front door.     From a

fourth-floor window, Tony called out, "Who's there?"     A voice

that sounded female responded "Nicole," or "Nicki."     Tony went

downstairs and opened the front door.   His housemates heard a

scuffle at the bottom of the stairs near the door, then Jamal

and Hernandez chased Tony up the stairs into the second-floor

living room.

    A visitor had been sleeping on the living room couch.        He

saw Jamal threaten Tony with a gun, demanding, "Where's

everything?"   Tony responded that "[a]ll [he] see[s] is dimes."
                                                                    8


The visitor was unable to identify Jamal, whose face was

obscured by a hooded sweatshirt.    Hector and one of his

roommates, Brian Staples, headed downstairs from their third-

floor bedrooms and entered the living room.    At that point,

Jamal had Tony in a headlock and was pointing the gun at his

head.4    Hernandez rushed toward Staples, brandishing a gun, and

ordered him upstairs.    Staples and Hector ran upstairs to hide.

Tony managed to break free from Jamal and also ran up the

stairs.    Jamal and Hernandez followed him.

     From his hiding place, Staples heard Hector's door being

kicked in, followed by an argument, and then gunshots.      Once the

shooting stopped, Hector was found lying face up on his bed,

gasping for air.    He had been shot three times and shortly

thereafter died of multiple gunshot wounds.    Tony, fatally shot

in the abdomen, managed to stagger to the fourth floor, where he

was treated at the scene before he died.    Police recovered five

nine millimeter cartridge casings from Hector's bedroom.

     After the gunshots, Jamal and Hernandez ran outside,

cheering and exchanging "high fives."    They met up with Karon

and Silva, and drove back to the defendant's apartment.     En

     4
       Jamal and Hernandez told Silva, the getaway driver, that
Staples had been unable to see the face of the person who
grabbed Tony because the assailant "had the hood on." Staples,
however, had been able to see a portion of the other intruder's
face. He described the individual as dark skinned with a
scruffy goatee, and later identified Hernandez from a
photographic array.
                                                                   9


route to the apartment, Jamal and Hernandez informed Karon that

they had been unable to steal anything.   Jamal remarked that

Hernandez was a good shot, and Hernandez responded, "Yeah, once

I seen them jump on you, I just started shooting."    Jamal

returned the defendant's gun to him.    Hernandez asked the

defendant if he could leave his own gun at the defendant's

apartment.    When the defendant said no, Hernandez gave the gun

to Hill, and told him to put it in the trunk of the Honda Civic.

Jamal, Karon, and Hernandez removed the borrowed sweatshirts and

left them in the defendant's living room.

    Within an hour of the shootings, Lowell police spotted

Hernandez driving the green Honda Civic that had been used in

the earlier robbery.    They stopped the vehicle, arrested

Hernandez and Hill, and found the gun Hernandez had used in the

shooting hidden in the trunk.

    Detectives interviewed the defendant on October 24 and

25, 2009.    He initially told police that he had purchased a .380

handgun "for protection," which he kept under his mattress.

Eventually, the defendant admitted to having given this gun to

Hernandez and the other men on the evening of the shootings.

The defendant first said that he did not know what Hernandez and

the other men were going to do with the gun.    Eventually he

stated that he believed they were going to rob someone, based on

conversations that he overheard inside his apartment and the
                                                                    10


fact that Hernandez had robbed two women earlier that evening.

     b.   Prior proceedings.   The defendant was indicted on two

counts charging murder in the first degree in the deaths of

Hector and Tony Delgado, home invasion, unlawful possession of a

firearm, and unlawful possession of ammunition.    The defendant

was tried before a Superior Court jury on the theory of felony-

murder with the underlying offenses of attempted armed robbery

and home invasion as the predicate felonies.     The jury convicted

the defendant on all charges.

     2.   Discussion.   The defendant's primary argument on appeal

is that the Commonwealth failed to produce sufficient evidence

to prove that he participated in the underlying felonies, i.e.,

that he shared the intent of the other participants to commit an

armed robbery.   He also argues that the judge erroneously

instructed the jury on the issues of shared intent and

accomplice liability; portions of the prosecutor's opening

statement and closing argument were improper; the judge abused

her discretion by allowing the introduction of evidence of

uncharged misconduct; and, during voir dire, the judge asked

potential jurors an impermissible question.    The defendant

contends also that this court should abolish the felony-murder

rule.   In addition, he asks us to exercise our extraordinary

authority under G. L. c. 278, § 33E, to reverse the murder

convictions as against the weight of evidence.    We address each
                                                                     11


argument in turn.

     a.     Sufficiency of the evidence.   In reviewing the denial

of a motion for a required finding of not guilty, we apply the

familiar Latimore standard.     See Commonwealth v. Latimore, 378

Mass. 671, 677-678 (1979).     "[The] question is whether, after

viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt."        Id.

at 677, quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Under this standard of review, we resolve issues of witness

credibility in favor of the Commonwealth.      Commonwealth v.

Dilone, 385 Mass. 281, 286 (1982).     In determining whether a

reasonable jury could find each element of the crime charged, we

also do not weigh the supporting evidence against conflicting

evidence.    Commonwealth v. Lao, 443 Mass. 770, 779 (2005).

     To convict the defendant of felony-murder on a theory of

accomplice liability, the Commonwealth was required to prove

beyond a reasonable doubt that the defendant knowingly

participated in the commission of one of the underlying

felonies, alone or with others, with the intent required for

that offense.5    Commonwealth v. Zanetti, 454 Mass. 449, 466


     5
       As for the substantive offenses, to support a finding of
guilt of armed robbery requires proof that the defendant (or an
accomplice) while armed with a dangerous weapon assaulted the
victim and took money or property from the victim with the
                                                                    12


(2009).   See Commonwealth v. Silva, 471 Mass. 610, 621 (2015)

(Commonwealth required to prove defendant's "knowing

participation in some manner in the commission of the offense"

together with shared intent); Commonwealth v. Akara, 465 Mass.

245, 253 (2013) (court considers whether defendant actively

participated in events leading to victims' deaths); Marshall v.

Commonwealth, 463 Mass. 529, 536-537 (2012) (conduct that

historically had been described as accessory before fact

"plainly falls under the rubric of accomplice liability").     In

this case, where the predicate felonies were attempted armed

robbery and armed home invasion, the Commonwealth also was

required to prove that the defendant knew that one of his

accomplices possessed a firearm.   Commonwealth v. Garcia, 470

Mass. 24, 31 (2014).

    Knowing participation in a criminal offense "may take any

of several forms," and includes providing "aid or assistance in

committing the crime."   Zanetti, 454 Mass. at 470 (Appendix).

To establish guilt on a theory of accomplice liability, the


intent (or shared intent) to steal it. Commonwealth v.
Williams, 475 Mass. 705, 710 (2016). An attempt is defined as:
(1) an intent to commit the underlying crime; (2) an overt act
towards its commission, and (3) nonachievement of the
substantive crime. Commonwealth v. Van Bell, 455 Mass. 408, 412
(2009). To prove armed home invasion, the Commonwealth must
establish that the defendant (or his accomplice) entered a
dwelling, while armed with a dangerous weapon, and "use[d] force
or threaten[ed] the imminent use of force upon any person within
such dwelling." Commonwealth v. Bois, 476 Mass. 15, 29 (2016),
quoting G. L. c. 265, § 18C.
                                                                  13


Commonwealth is not required to prove that a defendant was

physically present at the scene of the offense.    Commonwealth v.

Ortiz, 424 Mass. 853, 858-859 (1997).    A defendant may be

convicted as a coventurer when he or she is not present at the

scene of a crime "so long as the jury [find] [that the

defendant] had actually associated [himself or herself] with the

criminal venture and assisted in making it a success."

Commonwealth v. Silanskas, 433 Mass. 678, 690 n.13 (2001),

quoting Ortiz, supra.   See Commonwealth v. Hanright, 466 Mass.

303, 310 (2013) ("[C]omplicity in the underlying felony is

sufficient to establish guilt of [felony-murder] if the homicide

followed naturally and probably from the carrying out of the

joint enterprise" [citation omitted]); Commonwealth v. Benitez,

464 Mass. 686, 690 n.6 (2013) ("a person need not be physically

present at the scene of the crime in order to participate as a

joint venturer").

    We do not agree with the defendant's contention that the

evidence, at best, established that he was present inside an

apartment where others planned a robbery, and that his mere

"acquiescence in a request to produce clothing or a firearm does

not confer joint venture liability."    There was sufficient

evidence from which a reasonable jury could have found beyond a

reasonable doubt that the defendant knowingly participated in

the predicate felonies.   He was present in his apartment when
                                                                    14


Jamal and Karon openly solicited others to help rob "the pretty

big" "Puerto Rican guy."    Hernandez agreed to join the robbery,

announced that he would use his own gun, and retrieved it from

its hiding place inside the defendant's kitchen cabinet.     Jamal

then asked to borrow the defendant's gun.    The defendant

expressed concern over the possibility that something would

happen to it.   Karon and Hernandez urged the defendant to lend

the gun to Jamal, assuring him, "Nothing is going to happen to

it."   The defendant agreed and gave Jamal the gun.

       In his statement to police, the defendant admitted that he

gave the gun to Hernandez and the other men knowing that it was

going to be used in a robbery.    See Benitez, 464 Mass. at 690

(act of providing accomplice with gun supports finding that

defendant knowingly and actively participated in armed robbery);

Commonwealth v. Melton, 436 Mass. 291, 301 (2002) (defendant's

participation in joint venture supported by evidence that he

supplied firearm to shooter).    See also Commonwealth v. Gunter,

427 Mass. 259, 261, 265 (1998) (defendant who remained in

vehicle while his accomplices entered apartment and robbed rival

drug dealers actively participated in felony-murder).    The jury

also reasonably could have found that the defendant gave hooded

sweatshirts to his accomplices to help them avoid detection.

Prior to the robbery, Hernandez asked the defendant for a hooded

sweatshirt so that he could "hide his face."    The defendant
                                                                   15


provided Hernandez with a hooded sweatshirt with a front zipper.

When Hernandez complained that the zipper was broken, and that

some part of his shirt would be visible, the defendant gave him

a pullover-style hooded sweatshirt.    Jamal and Karon also

borrowed hooded sweatshirts from the defendant.    After the

robbery, Hernandez, Karon, and Jamal drove directly to the

defendant's apartment and returned the sweatshirts to him rather

than wearing them in public.

    It is also reasonable to infer that the instruments

supplied by the defendant played an important role in the

underlying crimes of attempted armed robbery and home invasion.

Jamal, armed with the defendant's pistol, forced his way into

the Delgados' townhouse.   See Commonwealth v. Netto, 438 Mass.

686, 702-703 (2003) (circumstances may dictate that weapon is

necessary to overcome anticipated resistance from victims).

Once inside, Jamal used the gun to threaten Tony and demand

money and drugs.   Further, the hooded sweatshirts provided by

the defendant hindered the ability of the other occupants of the

townhouse to identify the intruders.

    We conclude, therefore, that the jury reasonably could have

found that the defendant was an active participant in the

commission of the underlying felonies.

    b.   Jury instructions.    The defendant contends that three

of the judge's instructions concerning shared intent and
                                                                    16


accomplice liability were erroneous.    First, he argues that the

judge's instruction on intent and shared intent shifted the

burden of proof by imposing a "mandatory rebuttable

presumption," which instructed the jury that the defendant's

conduct "necessarily indicated [his] knowledge and support of

every aspect of criminal conduct that occurred."    Second, he

argues that it was error for the judge to refer to the theory of

accomplice liability while instructing on the substantive felony

charges.    Third, he argues that the judge misstated the burden

of proof.   Because there was no objection to these instructions,

we review these claims to determine whether there was error and,

if so, whether it created a substantial likelihood of a

miscarriage of justice.    Commonwealth v. Wright, 411 Mass. 678,

681 (1992).

    We turn first to the defendant's argument that the

instruction on intent impermissibly shifted the Commonwealth's

burden of proof to him.    The defendant characterizes the

following jury instructions as having created an impermissible

"mandatory rebuttable presumption":

         "[Y]ou may determine the defendant's intent from any
    statement or act committed or omitted and from all the
    other circumstances that indicate a state of mind provided
    first you find that any or all such circumstances occurred.

         "Now, the jury may but not need necessarily infer from
    the conduct of a person that he intended the natural and
    probabl[e] consequences of his own acts.
                                                                   17


          ". . .

         "[T]he Commonwealth must also prove beyond a
    reasonable doubt that at the time the defendant knowingly
    participated in the commission of the crime and, as I've
    indicated, the felonies involved are attempted armed
    robbery and home invasion, that he possessed or shared the
    intent required for that crime. And when I define the
    essential elements, I'm going to be telling you what the
    intent is. You're permitted but not required to infer the
    defendant's mental state or intent, from his knowledge of
    the circumstances and any subsequent participation in the
    crime. The inferences you draw must be reasonable and you
    may rely upon your experience and common sense in
    determining the defendant's knowledge or intent."

    The due process clause of the Fourteenth Amendment to the

United States Constitution requires the Commonwealth to prove

every essential element of the offense beyond a reasonable

doubt.   Matter of Winship, 397 U.S. 358, 364 (1970).

"Instructions to the jury that would lead them to believe

otherwise are constitutional error."   Commonwealth v. Cruz, 456

Mass. 741, 752 (2010), citing Sandstrom v. Montana, 442 U.S.

510, 521 (1979).   See Francis v. Franklin, 471 U.S. 307, 313

(1985) (due process clause prohibits use of evidentiary

presumption that relieves government of its burden).    An

instruction that the jury reasonably could have interpreted as a

mandatory presumption violates due process and cannot stand.

See DeJoinville v. Commonwealth, 381 Mass. 246, 252 (1980).      By

contrast, there is no constitutional infirmity where a jury

instruction creates only a permissive inference.   Id. at 253.

See Commonwealth v. Ely, 388 Mass. 69, 76 (1983) (permissive
                                                                   18


inference that allows jury to infer elemental fact from proof by

prosecutor of another fact does not shift burden of proof).

    As the United States Supreme Court noted in Francis, 471

U.S. at 313, the analysis is relatively straightforward -- a

reviewing court must determine whether the challenged portion of

an instruction created an unconstitutional mandatory presumption

or merely a permissive inference.   In this case, we conclude

that the instructions on intent created permissive inferences.

The judge did not instruct the jury that they were to presume

that certain facts were proved, or that they were required to

reach a particular conclusion.   Compare id. at 316 (instruction

that person of sound mind and discretion is presumed to intend

natural and probable consequences of his or her actions is

mandatory presumption "cast in the language of command");

Commonwealth v. Nolin, 448 Mass. 207, 217-218 (2007)

(instruction that person is presumed to intend natural and

probable consequences of his or her acts improperly shifts

burden of proof to defendant).

    To the contrary, here, rather than being "cast in the

language of command," the challenged instructions were

permissive.   The judge instructed that intent and knowledge

ordinarily cannot be proved by direct evidence, and then added,

"[Y]ou may determine the defendant's intent from any statement

or act committed or omitted and from all the other circumstances
                                                                    19


that indicate a state of mind provided first you find that any

or all such circumstances occurred" (emphasis supplied).     She

then continued, "[T]he jury may but not need necessarily infer

from the conduct of a person that he intended the natural and

probabl[e] consequences of his own acts" (emphasis supplied).

The judge instructed as follows on shared intent:   "You're

permitted but not required to infer the defendant's mental state

or intent, from his knowledge of the circumstances and any

subsequent participation in the crime" (emphasis supplied).        See

Hill v. Maloney, 927 F.2d 646, 651 (1st Cir. 1990) (words "you

may infer" clearly indicated that inferences of malice and

intent were permissive).

    Such permissive intent instructions do not run up against a

defendant's right to due process.   See Commonwealth v. Van

Winkle, 443 Mass. 230, 239 (2005) (no error in instruction that

"jury may infer, though it is not required to do so, that a

person intends the natural and probable consequences of an act

that is knowingly done"); Ely, 388 Mass. at 76 (instruction that

permits, but does not require, jury to infer intent does not

violate due process).   Indeed, the inferences on permissive

intent also are included in the model jury instructions on

homicide, explaining shared intent:   "You are permitted, but not

required, to infer the defendant's mental state or intent from

his [or her] knowledge of the circumstances or any subsequent
                                                                    20


participation in the crime."    Model Jury Instructions on

Homicide 15 (2013).     A similar instruction is included in the

instruction concerning the intentional use of a dangerous

weapon:    "As a general rule, you are permitted (but not

required) to infer that a person who intentionally uses a

dangerous weapon on another person intends to kill that person

. . . ."   Id. at 92.

     The defendant argues that the judge's instructions on

attempted armed robbery and home invasion were erroneous because

she improperly linked the phrase "aider and abettor" with the

definition of the elements of the underlying offenses.       The

defendant contends that "[t]hese instructions were confusing and

implied that the jury should presume that the defendant was an

aider and abettor, with the requisite knowledge and intent

pertaining to home invasion and attempted armed robbery."       There

was no error.

     Before defining the elements of each underlying offense,

the judge explained, "[W]henever I say the defendant, I always

mean as an aider or abettor or a joint venturer."6    In Zanetti,


     6
       For example, at the beginning of her instructions on home
invasion, the judge explained:

          "To prove the defendant guilty of the crime of home
     invasion, the Commonwealth must convince you the jury of
     four elements beyond a reasonable doubt. That the
     defendant as an aider and abettor unlawfully entered the
     dwelling house of another. In other words, he doesn't have
                                                                   21


454 Mass. at 468 n.22, we recommended that judges incorporate

the concept of accessory liability within their instructions on

substantive offenses.    Here, the judge properly and consistently

instructed the jury that the Commonwealth bore the burden to

prove that the defendant knowingly participated in the predicate

offense, with the requisite shared intent.

    In his third claim of error in the instructions, the

defendant argues that the judge made a misstatement at the end

of her instructions on the predicate offenses, when she said,

"If after your consideration of all the evidence you find the

Commonwealth has not proven any one of these elements beyond a

reasonable doubt you must find the defendant guilty of murder in

the first degree."     This misstatement was a clear slip of the

tongue that went unnoticed by the judge and by the attorneys.

Throughout her comprehensive charge, the judge properly

instructed the jury on the presumption of innocence and the

Commonwealth's burden of proving each essential element of the

offense beyond a reasonable doubt.    Thus, the misstatement was

isolated, and did not result in a substantial likelihood of a

miscarriage of justice.    See Commonwealth v. Oliveira, 445 Mass.

837, 844-845 (2006).

    c.   Prosecutor's opening statement and closing argument.



    to physically go there himself if he aided/abetted the
    entry."
                                                                    22


The defendant maintains that the prosecutor misstated the

evidence, both in her opening statement and in her closing

argument.    For instance, the defendant points to the

prosecutor's asserted improper argument that the defendant

"planned and executed" the attempted armed robbery and the home

invasion.    The defendant contends that the prosecutor misstated

the evidence by arguing that "but for" the defendant's

participation, the crimes would not have occurred.

    We begin with the prosecutor's opening statement.     Because

defense counsel timely objected, we review for prejudicial

error.   See Commonwealth v. Santiago, 425 Mass. 491, 500 (1997).

    The purpose of an opening statement is to "outline in a

general way the nature of the case which the counsel expects to

be able to prove or support by evidence" (citation omitted).

Commonwealth v. Fazio, 375 Mass. 451, 454 (1978).    Here, the

prosecutor's opening statement did not exceed the bounds of

propriety.    She used a sports analogy to explain the

Commonwealth's theory of the case, stating that the defendant

had been part of a team that planned and executed a botched home

invasion.    She emphasized that each team member played a

particular role, and that the defendant contributed to the team

effort by supplying a firearm and some clothing needed for

disguise.    The prosecutor also argued that the team effort

ultimately resulted in the deaths of the Delgado brothers.       The
                                                                      23


prosecutor's characterization of the defendant's role in the

shootings as the person who allegedly provided "that .380 gun

and hoodies to the team" did not misstate the evidence.

    The defendant raises a similar argument with respect to the

prosecutor's closing, which carried on the sports analogy.

Since trial counsel did not object, we consider whether any of

the challenged statements was improper and, if so, whether it

created a substantial likelihood of a miscarriage of justice.

See Commonwealth v. Penn, 472 Mass. 610, 626-627 (2015), cert.

denied, 136 S. Ct. 1656 (2016).

    In closing, the prosecutor urged the jury to draw an

inference, based on the evidence, that the defendant knew about

the intended robbery and was an active participant in it.       She

pointed out that the defendant was aware that Hernandez had

robbed two women earlier in the evening, the defendant was

present when the men discussed robbing the two victims, and he

knew that Hernandez would be bringing his gun to the robbery.

The prosecutor described the defendant's role as providing "the

tools to the rest of the team to effectuate this armed robbery

and home invasion."     This was not beyond the bounds of

permissible advocacy.

    The defendant contends also that a portion of the

prosecutor's closing argument misstated the evidence.       While

discussing Hernandez's attempt to hide his gun in the
                                                                      24


defendant's apartment after the attempted robbery, the

prosecutor said the defendant "knew that that gun was just used

in a crime.   The crime that he helped plan."    The defendant

maintains that this statement "reiterated the false theme that

[he] was a planner whose role was critical."      In the context of

the closing argument as a whole, however, see Commonwealth v.

Foxworth, 473 Mass. 149, 161 (2015), this isolated statement was

unlikely to have prejudiced the defendant.      Throughout the

trial, the prosecutor clearly proceeded on the theory that the

defendant was liable because he had supplied necessary

instruments that facilitated the commission of the underlying

felonies, just as she presented his role on the "team" in her

opening statement.7

     d.   Evidence of uncharged prior misconduct.     The defendant

maintains that the judge abused her discretion in allowing the

introduction of evidence of the prior armed robbery, as well as

photographs showing the defendant and an accomplice brandishing

handguns.   The defendant argues that this evidence "overwhelmed"

the case with unfair prejudice.   This argument is unavailing.

     7
       The defendant also argues that the prosecutor misstated
the evidence by arguing that Jamal entered the townhouse because
he was armed with the defendant's pistol; Hernandez participated
in the robbery because he wore a hoodie supplied by the
defendant; and nobody would have entered the townhouse unless
the defendant had supplied a firearm and disguises. There was
no error. The Commonwealth was entitled to analyze the evidence
and suggest reasonable inferences that the jury could draw from
that evidence. Commonwealth v. Cole, 473 Mass. 317, 333 (2015).
                                                                  25


    Evidence of a defendant's prior or subsequent bad acts is

not admissible to show "bad character or criminal propensity."

Commonwealth v. Lally, 473 Mass. 693, 712 (2016).   It may be

admissible, however, where it is relevant for another purpose,

such as to establish a "common scheme, pattern of operation,

absence of accident or mistake, identity, intent, or motive."

Commonwealth v. Helfant, 398 Mass. 214, 224-225 (1986).     We

review questions of admissibility, probative value, and unfair

prejudice for abuse of discretion, id. at 229, and do not

disturb a trial judge's decision absent a clear error of

judgment in weighing the relevant factors.   See L.L. v.

Commonwealth, 470 Mass. 169, 185 n.27 (2014).   In deciding

whether to allow the admission of such evidence, a judge must

decide whether the probative value of the evidence is outweighed

by the risk of unfair prejudice to the defendant.   See

Commonwealth v. Crayton, 470 Mass. 228, 249 (2014).

    In the circumstances here, the judge did not abuse her

discretion in allowing the introduction of evidence concerning

the armed robbery earlier in the afternoon on the day of the

killing, while the defendant waited in the vehicle; such

evidence was probative of Hernandez's intent to rob the Delgado

brothers, and the defendant's shared intent to participate in

that crime by supplying the guns and the means for potential

disguise.   Indeed, in his statement to police, the defendant
                                                                    26


admitted that, as a result of the earlier robbery, he believed

Hernandez and the others intended to commit another armed

robbery at the time he handed them his gun.

    We also discern no error in the introduction of the

photographs showing the defendant brandishing his gun.     The

photographs were introduced to establish his access to a weapon

that was used in the commission of the underlying felonies --

the armed home invasion and the attempted armed robbery.     See

Commonwealth v. Corliss, 470 Mass. 443, 450 (2015) (judge has

discretion to admit evidence that defendant previously possessed

weapon that could have been used to commit crime); Commonwealth

v. Tassinari, 466 Mass. 340, 353 (2013) (information about

defendant's possession of firearms admissible where connected to

commission of crime).   The photographs, which were taken a few

weeks before the shootings, showed the defendant and Hernandez

displaying their respective weapons.   Because both guns were

introduced in evidence, the prejudicial impact of the

photographs was minimal.

    e.   Jury voir dire.   During a pretrial hearing, the judge

informed counsel that she intended to ask the venire a question

concerning joint venture liability.    Defense counsel responded,

"Yes, I think that would be fine, Judge."     At trial, the judge

asked potential jurors, "Is there anything about the concept of

aiding and abetting that would prohibit your ability to listen
                                                                    27


and apply the law as I will explain it to you at the conclusion

of the trial and be a fair and impartial juror?"    The defendant

did not object.

       On appeal, the defendant contends that this question

reduced the Commonwealth's burden of proof and "ensur[ed] a jury

predisposed to find [him] guilty."    Because the issue is

unpreserved, we review to determine whether asking the question

was erroneous and, if so, whether it created a substantial

likelihood of a miscarriage of justice.    Wright, 411 Mass. at

681.

       During jury selection, a judge is required to "examine

jurors fully regarding possible bias or prejudice where 'it

appears that there is a substantial risk that jurors may be

influenced by factors extraneous to the evidence presented to

them.'"   Commonwealth v. Perez, 460 Mass. 683, 688 (2011),

quoting Commonwealth v. Garuti, 454 Mass. 48, 52 (2009).      The

judge may ask questions designed to "determine whether jurors

[can] set aside their own opinions, weigh the evidence . . . ,

and follow the instructions of the judge."    Commonwealth v.

Bryant, 447 Mass. 494, 501 (2006), quoting Commonwealth v.

Leahy, 445 Mass. 481, 495 (2005).    The scope of jury voir dire

is committed to the judge's sound discretion, and we will uphold

the judge's questioning "absent a clear showing of abuse of

discretion."   Commonwealth v. Gray, 465 Mass. 330, 338 (2013),
                                                                     28


quoting Perez, supra at 689, and cases cited.

    We do not share the defendant's view that the disputed

question predisposed the jury to convict the defendant.     A

question may not be introduced if it "commit[ted] the jury to a

verdict in advance" or "[had] the effect of identifying and

selecting jurors who were predisposed to convicting the

defendant based on evidence the Commonwealth would present."

Gray, 465 Mass. at 339, quoting Perez, 460 Mass. at 691.        Here,

the judge sought to identify jurors who were unwilling or unable

to follow her instructions regarding accomplice liability.

Indeed, one potential juror reported, "I have more qualms about

aiding and abetting being charged as a murder case."    That juror

was excused without objection.

    At the beginning of jury selection, the judge provided the

members of the venire with a preliminary instruction that the

Commonwealth was required to prove each essential element of the

offense beyond a reasonable doubt.     In addition, the judge

instructed that it was the Commonwealth's burden to prove joint

venture liability by establishing that the defendant knowingly

participated in the commission of the crime with the requisite

intent to commit that crime.     After jury selection, the judge

properly instructed the seated jury a number of times that, in

order for them to find the defendant guilty of felony-murder,

the Commonwealth was required to prove that the defendant aided
                                                                   29


and abetted at least one of the underlying felonies.    See

Commonwealth v. Gray, 465 Mass. at 341 (court considers issues

raised by question to venire in context with judge's conduct of

entire empanelment and judge's legal instructions on topic).      We

conclude that the judge had discretion to ask the venire a

question regarding their ability to follow her legal

instructions, and that the defendant has failed to demonstrate a

substantial likelihood of a miscarriage of justice.

    f.    Abolition of the felony-murder rule.   The felony-murder

rule "imposes criminal liability for homicide on all

participants in a certain common criminal enterprise if a death

occurred in the course of that enterprise."    Hanright, 466 Mass.

at 307, quoting Commonwealth v. Matchett, 386 Mass. 492, 502

(1982).   The defendant invites the court to abolish the felony-

murder rule, arguing that it is arbitrary and unjust, and in

violation of art. 12 of the Massachusetts Declaration of Rights.

According to the defendant, the imposition of felony-murder

liability is contrary to the fundamental notion that an

individual is culpable for his or her own misconduct.

    Felony-murder is a common-law crime.8     See Matchett, 386


    8
       Felony-murder also falls within the province of G. L.
c. 265, § 1, which establishes two degrees of murder. That
statute provides: "Murder committed with deliberately
premeditated malice aforethought, or with extreme atrocity or
cruelty, or in the commission or attempted commission of a crime
punishable with death or imprisonment for life, is murder in the
                                                                  30


Mass. at 502.   The felony-murder rule imposes criminal liability

"on all participants in a certain common criminal enterprise if

a death occurred in the course of that enterprise."

Commonwealth v. Watkins, 375 Mass. 472, 486 (1978).    "'The

effect of the felony-murder rule,' both for principals and

accomplices, 'is to substitute the intent to commit the

underlying felony for the malice aforethought required for

murder.'"   Hanright, 466 Mass. at 307, quoting Matchett, supra.

    We consistently have rejected the argument that the felony-

murder rule is unconstitutional, see Commonwealth v. Moran, 387

Mass. 644, 649-650 (1982), and Watkins, 375 Mass. at 486-487, or

that it relieves the Commonwealth of its obligation to prove a

defendant's own moral culpability.   See Hanright, 466 Mass. at

307-310; Commonwealth v. Richards, 363 Mass. 299, 307 (1973) ("A

broad conception of complicity is indeed at work in the special

field of so called felony-murder . . .").

    More recently, in Commonwealth v. Tejeda, 473 Mass. 269,

277 (2015), we considered the continued viability of the common-

law felony-murder rule, but did not reach the issue.   Discussing

the scope of vicarious liability, we noted that felony-murder is


first degree. Murder which does not appear to be in the first
degree is murder in the second degree." General Laws c. 265,
§ 1, was enacted to "mitigate the harshness of the common law
rule imposing a mandatory death penalty on all murderers."
Commonwealth v. Paulding, 438 Mass. 1, 8 (2002), discussing
Commonwealth v. Dickerson, 372 Mass. 783, 803-805 (1977)
(Quirico, J., concurring).
                                                                  31


an exception to the general rule that "[o]ne is punished for his

own blameworthy conduct, not that of others" (citation omitted).

Id. at 276.   Under the felony-murder rule, "a person who

knowingly participates in one crime as part of a joint venture

is 'ipso facto also guilty' of [murder] committed by an

accomplice in furtherance of the joint venture."   Id.    We

discern no reason to deviate from our decisions in Moran and

Watkins, and to accept the defendant's invitation that we

abolish the felony-murder rule.

    g.   Review under G. L. c. 278, § 33E.   The defendant asks

also that we exercise our authority under G. L. c. 278, § 33E,

to grant him a new trial because the felony-murder verdicts, "as

indicated by the prosecutor's reliance on innuendo and

misrepresentation," were against the weight of the evidence.     We

have carefully reviewed the entire record pursuant to our duty

under G. L. c. 278, § 33E, and conclude that the verdicts of

felony-murder were neither contrary to our joint venture felony-

murder jurisprudence nor against the weight of the evidence.

    Our authority under G. L. c. 278, § 33E, however, also

requires us to consider whether the convictions of murder in the

first degree are consonant with justice.   Commonwealth v. Gould,

380 Mass. 672, 680 (1980).   "If upon our examination of the

facts, we should, in our discretion, be of [the] opinion that

there was a miscarriage of justice in convicting the defendant
                                                                    32


of murder in the first degree, and that a verdict of guilty of

murder in the second degree or of manslaughter would have been

more consonant with justice, it is now our power and duty so to

declare."   Commonwealth v. Baker, 346 Mass. 107, 109 (1963).

The authority granted us under G. L. c. 278, § 33E, includes the

discretion to reduce a conviction of felony-murder in the first

degree in circumstances where the jury do not have that option.

Commonwealth v. Paulding, 438 Mass. 1, 10 (2002) (it is left to

court's authority under G. L. c. 278, § 33E, and is not within

jury's role in reaching verdict, to reduce felony-murder in

first degree to felony-murder in second degree).

    We are cognizant that the court's authority under G. L.

c. 278, § 33E, should be used sparingly and with restraint.        See

Commonwealth v. Lannon, 364 Mass. 480, 486 (1974).     The court

does not serve as a second jury.    Commonwealth v. Prendergast,

385 Mass. 625, 638 (1982).   Moreover, the doctrines of felony-

murder and joint venture liability "are well established and

should not be undermined on an ad hoc basis."   Commonwealth v.

Hooks, 375 Mass. 284, 298 (1978).

    Nonetheless, we have recognized that "the doctrines of

felony-murder and joint venture may, on some hypothetical fact

patterns, produce a conviction of murder in the first degree

that would appear out of proportion to a defendant's

culpability."   Commonwealth v. Rolon, 438 Mass. 808, 824 (2003).
                                                                   33


Here, by contrast, the defendant was involved in the "remote

outer fringes" of the attempted armed robbery and armed home

invasion.   See id.   As discussed, the defendant should be held

liable for felony-murder as a supplier of a firearm and clothing

utilized by his cohorts in the commission of the underlying

felonies.   Having carefully reviewed the facts and circumstances

of this case, we conclude that the defendant's conduct, as an

individual who participated on the "remote outer fringes" of the

joint venture, makes verdicts of murder in the second degree

more consonant with justice.

    4.   Conclusion.   The verdicts of murder in the first degree

and the sentences imposed are vacated and set aside.   The matter

is remanded to the Superior Court where verdicts of guilty of

murder in the second degree are to be entered, and the defendant

is to be sentenced accordingly.   The defendant's remaining

convictions are affirmed.

                                    So ordered.
    GANTS, C.J. (concurring, with whom Lenk, Hines, and Budd,

JJ., join).   I agree with the court that, where the defendant's

only participation in the crimes was to provide a firearm and

hooded sweatshirts to his friends, knowing they intended to use

them in the commission of an armed robbery, convictions of

murder in the first degree on the theory of felony-murder are

not consonant with justice.    I write separately to explore how

our common law of felony-murder led to convictions of murder in

the first degree that are not consonant with justice, and to

explain why it is time for us to narrow the scope of liability

for that common-law crime.    I believe that, in the future, a

defendant should not be convicted of murder without proof of one

of the three prongs of malice:    that he or she intended to kill

or to cause grievous bodily harm, or intended to do an act

which, in the circumstances known to the defendant, a reasonable

person would have known created a plain and strong likelihood

that death would result.     I also believe that we should abandon

the fiction of constructive malice -- that where a killing

occurs in the commission of a felony, the intent to commit the

felony is sufficient alone to establish malice.

    As noted in the opinion of the court, following the

issuance of this concurring opinion, which is joined by three

other Justices, a conviction of felony-murder will require a

finding of actual malice, not merely constructive malice.    As a
                                                                      2


result, felony-murder will no longer be an independent theory of

liability for murder.    Rather, felony-murder will be limited to

its statutory role under G. L. c. 265, § 1, as an aggravating

element of murder, permitting a jury to find a defendant guilty

of murder in the first degree where the murder was neither

premeditated nor committed with extreme atrocity or cruelty but

was committed in the course of a felony punishable by life

imprisonment.

    The court correctly concludes that, under our existing

common law, the defendant committed felony-murder in the first

degree:   he knowingly aided and abetted the commission of a life

felony (attempted armed robbery and home invasion), in which his

accomplices killed two victims.    Under our existing common law

of felony-murder, it is legally irrelevant that the defendant

was not present at the scene of the attempted armed robbery; he

is criminally responsible for every act resulting in death

committed by his accomplices during the attempted commission of

the armed robbery.    See Commonwealth v. Tejeda, 473 Mass. 269,

272 (2015).     It is also legally irrelevant that he did not share

his accomplices' intent to kill or to cause grievous bodily harm

during the attempt; his intent to commit the armed robbery

substitutes for the malice aforethought generally required for

murder.   Id.   Because the underlying crimes were both felonies

punishable by life in prison, the jury properly were not
                                                                    3


instructed on felony-murder in the second degree, because the

evidence did not permit such a verdict.   See Commonwealth v.

Paulding, 438 Mass. 1, 10 (2002).   In short, under our existing

common law of felony-murder, the jury reached the correct

verdicts.   Indeed, guilty verdicts of murder in the first degree

on the theory of felony-murder are the only verdicts they

reasonably could have reached on this evidence.   It is not the

fault of the jury that the verdicts they reached are not

consonant with justice; it is the fault of our common law of

felony-murder.1



     1
       It should not escape notice that this is the first time we
have exercised our authority under G. L. c. 278, § 33E, to
reduce a conviction of murder in the first degree on the theory
of felony-murder to murder in the second degree where the
evidence more than sufficed to support the verdict. See
Commonwealth v. Rolon, 438 Mass. 808, 824 n.19 (2003) ("This
court has reduced convictions of murder in the first degree
predicated on felony-murder only where the evidence suggested
that the felony intended by the defendant would not suffice for
felony-murder in the first degree"). Until now, "[t]his court's
power under G. L. c. 278, § 33E, has never been exercised to
relieve a defendant of the consequences of participation in a
felony that does qualify as the predicate for felony-murder in
the first degree." Id. In Rolon, we declared:

          "We recognize that the doctrines of felony-murder and
     joint venture may, on some hypothetical fact patterns,
     produce a conviction of murder in the first degree that
     would appear out of proportion to a defendant's
     culpability. It may in some circumstances seem harsh to
     convict a defendant of murder in the first degree if the
     defendant was on the remote outer fringes of a joint
     venture to commit some felony that satisfied the felony-
     murder rule in only some hypertechnical way."
                                                                   4


    We have long recognized that "[t]he common law felony-

murder rule is of questionable origin."     Commonwealth v.

Matchett, 386 Mass. 492, 503 n.12 (1982).    A look at the early

English law reveals that there was no precedent in English cases

for what we now refer to as "felony-murder."    Professor Guyora

Binder, in an exhaustive analysis of the origins of American

felony-murder rules, concluded:

         "By the time of the American Revolution, the rule that
    an accidental death in the course of any felony was murder
    had become a standard theme in scholarly writing about the
    common law of homicide . . . . Yet no English court had
    ever actually applied such a rule. . . . By the end of the
    eighteenth century, some judges thought cofelons were
    automatically implicated in any murder committed in attempt
    of a felony, but most judges required participation in or
    encouragement of the act causing death."

Binder, The Origins of American Felony Murder Rules, 57 Stan. L.

Rev. 59, 98 (2004).   An analysis of early American cases leads

to a similar conclusion -- in most instances murder liability

was imposed only where there was independent proof of malice.

See id. at 193-194.


Id. at 824. But in Rolon we simply assumed, "without deciding,
that reduction of a verdict in such circumstances could be
appropriate under [Mass. R. Crim. P. 25 (b) (2), as amended, 420
Mass. 1502 (1995)]." Id. We did not need to decide that issue
because we determined that the case did "not present such
circumstances." Id. Here, it is not accurate to say that the
defendant's conduct constituted felony-murder "in only some
hypertechnical way." However, the court correctly recognizes
that a conviction of murder in the first degree, with its
mandatory sentence of life in prison without the possibility of
parole, is not consonant with justice where the defendant's role
was limited to providing a firearm and hooded sweatshirts to his
accomplices for the commission of an armed robbery.
                                                                       5


    The absence of any clear preexisting concept of "felony-

murder" also becomes evident when examining the provenance of

the Massachusetts murder statute.      In 1784, Massachusetts

enacted a statute providing "[t]hat whosoever shall commit

wilful murder, of malice aforethought, . . . shall suffer the

pains of death."    St. 1784, c. 44.    It was only in 1858 that the

Massachusetts Legislature established two degrees of murder, and

provided that the degree of murder is to be found by the jury.

St. 1858, c. 154, §§ 1, 2.     "The legislative documents that

precede the enactment of St. 1858, c. 154, suggest that murder

was divided into degrees largely to mitigate the harshness of

the common law rule imposing a mandatory death penalty on all

murderers."    Commonwealth v. Dickerson, 372 Mass. 783, 803

(1977) (Quirico, J., concurring).      Murder in the first degree,

punishable by death, was defined as "[m]urder, committed with

deliberately premeditated malice aforethought, or in the

commission of an attempt to commit any crime punishable with

imprisonment for life, or committed with extreme atrocity or

cruelty."     St. 1858, c. 154, § 1.   This statute is described by

Professor Binder as a "felony aggravator statute," in that it

provided that where a defendant committed "murder" and where

that murder was committed in the attempt to commit a life

felony, the murder was murder in the first degree regardless of

whether it was premeditated or committed with extreme atrocity
                                                                   6


or cruelty.   See Binder, supra at 120.   The statute did not

define "murder" and did not declare that a person is guilty of

murder whenever a death occurs during the commission of a

felony; the elements of murder liability continued to rest in

the domain of the common law.   See People v. Aaron, 409 Mich.

672, 721 (1980) ("[t]he use of the term 'murder' in the first-

degree statute requires that a murder must first be established

before the statute is applied to elevate the degree").

    It is not surprising that the first Massachusetts statute

that refers to murder in the commission of a felony treated it

simply as an aggravating element that made the murder worthy of

the death penalty.   In the vast majority of the cases where a

victim was killed during the commission of a felony, the

defendant had killed the victim in furtherance of the crime or

to facilitate his or her escape, and intended to kill or to

commit grievous bodily harm, so there was no need for a distinct

theory of felony-murder that substituted the intent to commit

the underlying felony for the malice necessary for a murder

conviction.   In these cases, the killing already met the

definition of murder.   See Binder, supra at 65-66.   Nor is it

surprising that this statute included only "an attempt to commit

any crime punishable with imprisonment for life," rather than
                                                                     7


the commission of a completed crime.2    The law of attempt during

this time period was still evolving, and felony-murder was a

means to ensure that the attempt was appropriately punished

where it resulted in death.   Id. at 92.

     The first Supreme Judicial Court case that specifically

addressed the issue of liability for a death occurring during

the commission of a felony (felony-murder liability3) was issued

in 1863, five years after the enactment of the statute.    See

Commonwealth v. Campbell, 7 Allen 541 (1863).     In Campbell, a

man was killed by a gun shot during a draft riot but it was not

clear whether the shot was fired by a rioter or by a soldier who

was defending the armory from the rioters.     Id. at 541, 543.

The court considered the prosecutor's request for a jury

instruction declaring that, if the defendant was a participant

in the riot, and if the homicide occurred during the attack on

the armory, the defendant "is in law guilty of manslaughter"

even if the evidence fails to show whether the shot was fired by

a rioter or a soldier.   Id. at 543.    The court held that the

     2
       The statute was revised in 1860 to include "[m]urder
committed . . . in the commission of, or attempt to commit, any
crime." St. 1860, c. 160, § 1.
     3
       In this opinion "felony-murder liability" refers to
liability for murder absent independent proof of malice. This
is distinguishable from felony-murder as a statutory aggravator
that merely elevates what would otherwise be murder in the
second degree, based on proof of actual malice, to murder in the
first degree where the killing occurred during the commission of
a life felony -- the concept codified in G. L. c. 265, § 1.
                                                                     8


jury should be instructed that the defendant is entitled to an

acquittal unless the jury finds "beyond a reasonable doubt that

the deceased was killed by means of a gun or other deadly weapon

in the hands of the prisoner, or of one of the rioters with whom

he was associated and acting."    Id. at 547-548.   The court

reasoned that its conclusion flowed from the general rule of law

"that a person engaged in the commission of an unlawful act is

legally responsible for all the consequences which may naturally

or necessarily flow from it, and that, if he combines and

confederates with others to accomplish an illegal purpose, he is

liable [criminally] for the acts of each and all who participate

with him in the execution of the unlawful design."     Id. at 543-

544.    But he is not criminally liable for acts that are not

"committed by his own hand or by some one acting in concert with

him or in furtherance of a common object or purpose."     Id. at

544.

       The Campbell opinion identifies two principles of law on

which our common law of felony-murder liability rests that we

reject elsewhere in our criminal jurisprudence:     vicarious

substantive criminal liability for every act committed by a

joint venturer, and the conclusive presumption of malice from

the intent to commit an inherently dangerous felony.     See

Tejeda, 473 Mass. at 276 ("the common law of felony-murder is an
                                                                   9


exception to two basic principles of our criminal

jurisprudence").   I discuss each in turn.

    The first of these principles is the rule of law that a

person engaged in a criminal joint venture is criminally liable

for all of the acts of his or her accomplices committed in

furtherance of the joint venture.   This rule was adopted by the

United States Supreme Court in Pinkerton v. United States, 328

U.S. 640, 645-648 (1946), which held that a defendant may be

found guilty of substantive offenses committed by his

coconspirator in furtherance of the conspiracy, even if he did

not participate directly in the commission of those substantive

offenses.

    We no longer adhere to this Pinkerton theory of accomplice

liability.   See Commonwealth v. Stasiun, 349 Mass. 38, 47-49

(1965) ("To be liable for the substantive offence, a

coconspirator must participate or aid in the commission of it").

We declared in Stasiun, supra at 48:

         "While it has been said that a conspiracy is a
    'partnership in crime' (United States v. Socony-Vacuum Oil
    Co., Inc., 310 U.S. 150, 253 [(1940)]), that metaphor
    should not be pressed too far. It does not follow that
    such a partnership is governed by the same principles of
    vicarious liability as would apply in civil cases. Our
    criminal law is founded on the principle that guilt, for
    the more serious offences, is personal, not vicarious. One
    is punished for his own blameworthy conduct, not that of
    others. Perkins on Criminal Law, 550 [(1957)]. Sayre,
    Criminal Responsibility for the Acts of Another, 43 Harv.
    L. Rev. 689 [(1930)]. . . . To ignore the distinction
    between the crime of conspiracy and the substantive offence
                                                                     10


    would enable 'the government through the use of the
    conspiracy dragnet to convict a conspirator of every
    substantive offense committed by any other member of the
    group even though he had no part in it or even knowledge of
    it.' United States v. Sall, 116 F.2d 745, 748 (3d Cir.
    [1940])."

    Under our common law of joint venture liability, a

defendant is criminally responsible for a crime committed by an

accomplice only where the defendant knowingly participates in

the crime with the intent required to commit it.   See

Commonwealth v. Zanetti, 454 Mass. 449, 466 (2009).      But until

now, we have retained one exception:   under our common law of

felony-murder, a defendant was still vicariously responsible for

all the acts of his or her accomplices that resulted in death

committed during the course of the felony.   Tejeda, 473 Mass. at

275-276.   The consequence of this exception was that, if an

accomplice shot and killed a victim during the commission of an

armed robbery, the defendant was guilty of felony-murder even if

he or she sat outside in the getaway vehicle and had implored

the accomplices to hurt no one in committing the crime.

However, if the accomplice committed the same shooting but the

victim survived, the defendant sitting in that getaway vehicle

would have been guilty only of the underlying armed robbery, not

of the shooting.   "Only where a dangerous felony result[ed] in

death [did] we adopt a principle that we otherwise [had] 'firmly

rejected' -- that a person who knowingly participates in one
                                                                   11


crime as part of a joint venture is "ipso facto also guilty" of

all other crimes committed by an accomplice in furtherance of

the joint venture."   Id., quoting Commonwealth v. Richards, 363

Mass. 299, 306 (1973).   See Commonwealth v. Hanright, 466 Mass.

303, 307-310 (2013), quoting 2 W.R. LaFave, Substantive Criminal

Law § 13.3 (b), at 362-363 (2d ed. 2003) ("we remain committed

to the view that . . . A's guilt as an accomplice to one crime

should not per se be a basis for holding A accountable for a

related crime merely because the latter offense was carried out

by A's principal").

    The second principle set forth in Campbell, 7 Allen at 543

-- "that a person engaged in the commission of an unlawful act

is legally responsible for all the consequences which may

naturally or necessarily flow from it" -- has evolved in our

common law of felony-murder into a rule that, where a defendant

commits an inherently dangerous felony, such as armed robbery,

he or she is criminally responsible for the consequences of

every act by a joint venturer during the commission of the

felony where the consequence is death.   See Hanright, 466 Mass.

at 307-310, citing Matchett, 386 Mass. at 502.   As a result of

this rule, a defendant who participates in an armed robbery is

guilty of felony-murder in the first degree if the defendant or

an accomplice commits any act that results in death, even if the

act is accidental and unintended.   As a result, although in
                                                                      12


every other circumstance a killing constitutes murder only where

it is committed with actual malice, where the killing occurs in

the commission of an inherently dangerous felony, proof of

actual malice is not required; a felony-murder conviction may

rest on proof of constructive malice, which is defined simply as

the intent to commit the underlying felony.

    We have noted that, in this regard, our common law of

felony-murder is an exception to our general rule that "we

require proof of a defendant's intent to commit the crime

charged, and do not conclusively presume such intent from the

intent to commit another crime."     Tejeda, 473 Mass. at 276.   In

fact, we have said, "A felony-murder rule that punishes all

homicides committed in the perpetration of a felony whether the

death is intentional, unintentional or accidental, without the

necessity of proving the relation of the perpetrator's state of

mind to the homicide, violates the most fundamental principle of

the criminal law -- 'criminal liability for causing a particular

result is not justified in the absence of some culpable mental

state in respect to that result.'"    Matchett, 386 Mass. at 506-

507, quoting Aaron, 409 Mich. at 708.

    The consequence of this exception to "the most fundamental

principle of the criminal law" is that, if a defendant drops his

or her firearm and accidentally shoots someone during the

commission of a felony, the defendant is guilty of both the
                                                                  13


underlying felony and felony-murder if the shooting proves

fatal.   But if the victim survives, the defendant is guilty only

of the underlying felony, and is not criminally responsible for

the shooting.   The defendant's liability for the shooting rests,

not on the defendant's conduct, but on whether the victim lives

or dies.   See, e.g., Hanright, 466 Mass. at 308-309 ("The intent

to commit armed robbery, although sufficient to support

liability for felony-murder on a theory of joint venture, is

insufficient to support liability for" additional offenses

against other, surviving police officers who attempted to

apprehend accomplice); Richards, 363 Mass. at 302, 307-308

(defendant who was waiting near getaway vehicle in armed robbery

may be found guilty of assault with intent to murder police

officer committed by accomplice only if defendant had specific

intent to kill police officer).

    We have recognized that the application of the felony-

murder rule erodes "the relation between criminal liability and

moral culpability."   Matchett, 386 Mass. at 507, quoting People

v. Washington, 62 Cal. 2d 777, 783 (1965).   It is time for us to

eliminate the last vestige of these two abandoned principles and

end their application in our common law of felony-murder.     Doing

so means that criminal liability for murder in the first or

second degree will be predicated on proof that the defendant

acted with malice or shared the intent of a joint venturer who
                                                                   14


acted with malice.   The sole remaining function of felony-murder

will be to elevate what would otherwise be murder in the second

degree to murder in the first degree where the killing occurs

during the commission of a life felony.4

     Thus, a defendant who commits an armed robbery as a joint

venturer will be found guilty of murder where a killing was

committed in the course of that robbery if he or she knowingly

participated in the killing with the intent required to commit

it -- that is, with the intent either to kill, to cause grievous

bodily harm, or to do an act which, in the circumstances known

to the defendant, a reasonable person would have known created a

plain and strong likelihood that death would result.   Model Jury

Instructions on Homicide 57 & n.131 (2013), citing Commonwealth

v. Earle, 458 Mass. 341, 346-347 & n.9, 350 (2010), and

Commonwealth v. Grey, 399 Mass. 469, 470 n.1, 472 n.4 (1987).

Where a defendant participates in an armed robbery but does not

have the requisite intent for murder, the defendant will be

found guilty of involuntary manslaughter if he or she acted

wantonly or recklessly.   Where a defendant does not participate

in the killing or otherwise lacked the intent required to prove

murder or manslaughter, the defendant will not go free because

he or she can still be convicted of the underlying armed robbery

     4
       This will entirely eliminate the concept of "felony-murder
in the second degree." See Model Jury Instructions on Homicide
58-63 (2013).
                                                                   15


he or she committed, and a judge in setting the sentence on that

underlying felony can take into account the aggravating factor

that the felony resulted in a victim's death.    Where the

defendant is found guilty of murder and the murder is committed

"in the commission or attempted commission of a crime punishable

with . . . imprisonment for life," the defendant will be guilty

of murder in the first degree, regardless of whether the murder

was premeditated or committed with extreme atrocity or cruelty.

G. L. c. 265, § 1.

       We are not the first to do this.   Great Britain has

abolished felony-murder liability by statute, providing that

"[w]here a person kills another in the course or furtherance of

some other offence, the killing shall not amount to murder

unless done with the same malice aforethought . . . as is

required for a killing to amount to murder when not done in the

course or furtherance of another offence."    Homicide Act of

1957, 5 & 6 Eliz. 2, c. 11, § 1.   See Tejeda, 473 Mass. at 277

n.9.    Michigan has abolished felony-murder liability under its

common law, id., citing Aaron, 409 Mich. at 727-729, and Hawaii

and Kentucky have abolished felony-murder liability by statute.

Tejeda, supra, citing 7A Hawaii Rev. Stat. § 707-701 commentary,

and Ky. Rev. Stat. Ann. § 507.020, 1974 commentary.    Other

States have not abolished the doctrine but have significantly

departed from the traditional formulation.    See Tejeda, supra,
                                                                   16


citing State v. Doucette, 143 Vt. 573, 582 (1983) (holding that

felony-murder requires proof of malice, but that malice can be

inferred "from evidence presented that the defendant

intentionally set in motion a chain of events likely to cause

death or great bodily injury, or acted with extreme indifference

to the value of human life"), Del. Code Ann. tit. 11, §§ 635,

636 (2007) (requiring defendant to act with recklessness, for

murder in the first degree, or criminal negligence, for murder

in the second degree), and N.Y. Penal Law §§ 125.25(3), 125.27

(McKinney 2009) (setting forth affirmative defense where joint

venturer rather than defendant commits act causing death).   The

Model Penal Code also has abandoned the traditional doctrine of

felony-murder, requiring the homicide to be purposeful, knowing,

or reckless in order to constitute murder, but providing for a

rebuttable presumption of recklessness where the homicide

occurred during the commission of certain felonies.    Model Penal

Code §§ 1.12(5), 210.2(1)(b) (Official Draft and Revised

Comments 1985).   See Matchett, 386 Mass. at 503 n.12.

    Without felony-murder liability, our common law of murder

will be spared much of the confusion that has arisen from

applying legal principles we have otherwise abandoned.   General

Laws c. 265, § 1, provides that "[t]he degree of murder shall be

found by the jury," but we have held that this statutory

directive cannot be met when a defendant is charged with felony-
                                                                  17


murder and the only underlying felony is a life felony, because

in such a case "no reasonable view of the evidence supports a

conviction of murder in the second degree."   See Paulding, 438

Mass. at 3.   As a result, when a defendant fatally shoots a

victim but does not do so during the commission of a felony, the

jury must be given the option of finding the defendant guilty of

murder in the second degree.   But when a defendant, as in this

case, provides a weapon and hooded sweatshirts to friends to

help them commit what turns out to be a botched armed robbery,

the jury is denied that option.

    The abolition of felony-murder liability from our common

law of murder is prospective, applying only to cases where trial

begins after our adoption of the change.   It will have no effect

on felony-murder cases already tried, including this case (which

is why this is a concurrence rather than a dissent).   I

recognize that a felony-murder case might have been tried very

differently if the prosecutor had known that liability for

murder would need to rest on proof of actual malice.   For

instance, a prosecutor might have asked for an involuntary

manslaughter instruction if he or she had known that the jury

could not rest a finding of murder on felony-murder liability.

    Justice Gaziano's concurrence identifies various factual

scenarios, some of which come from Massachusetts criminal cases,

where a victim was killed during the commission of a felony.
                                                                    18


See post at   .   Through these examples, that concurrence seeks

to show, first, that a verdict of murder in the first degree

would not be possible on these facts without felony-murder

liability and, second, that any lesser conviction would not be

consonant with justice.    See id.   In fact, the examples show

that, without felony-murder liability, each of these cases could

yields convictions that are entirely consonant with justice.

    Without felony-murder liability, the rapist who smothers

the child rape victim could be found guilty of murder with

actual malice if a jury found, either from the violence of the

rape or the smothering of the child, that the defendant had an

intent to commit grievous bodily harm or intended to do an act

that, in the circumstances known to the defendant, a reasonable

person would have known created a plain and strong likelihood

that death would result.   See post at      .   Had the jury been so

instructed, Robert Wade, too, could have been found guilty of

murder without felony-murder liability based on his rape of the

eighty-three year old woman, his dragging her along a dirt road,

and his violent assault on her body, which would more than

suffice to support a finding of those two prongs of malice.       See

id. at    ; Commonwealth v. Wade, 428 Mass. 147, 148-149, 153

(1998) (jury instructed only on felony-murder in first and

second degree and manslaughter).     Had the jury found actual

malice, each would have been convicted of murder in the first
                                                                  19


degree under G. L. c. 265, § 1, because the murder was committed

in the commission of a life felony.

     The armed robbers who accidently discharged a fatal shot

while vaulting over the counter or when struck by the victim's

baseball bat likely could not be found guilty of murder in the

first degree because their intent with respect to the killing

probably did not satisfy any of the three prongs of malice.     See

id. at     ; Commonwealth v. Vizcarrondo, 427 Mass. 392, 397

(1998).   But they might be found guilty of involuntary

manslaughter if the jury found that the death arose from their

wanton or reckless conduct that created a high degree of

likelihood that substantial harm will result to another person.

See Model Jury Instructions on Homicide 73 & n.158 (2013),

citing Commonwealth v. Earle, 458 Mass. 341, 347 (2010);

Commonwealth v. Sneed, 413 Mass. 387, 393-394 (1992).     And, even

if the jury found that the death did not arise from their wanton

or reckless conduct, they could still be sentenced to life in

prison on the armed robbery conviction.   See G. L. c. 265, § 17.

Convictions of both armed robbery and involuntary manslaughter,

or of armed robbery alone, with a possible sentence of life in

prison, should not be perceived as "getting off easy" for an

accidental killing during an armed robbery.5


     5
       Justice Gaziano's concurrence correctly notes that this
concurring opinion is in conflict with the reasoning in the
                                                                   20


       Felony-murder liability is a creation of our common law,

and this court is responsible for the content of that common

law.    When our experience with the common law of felony-murder

liability demonstrates that it can yield a verdict of murder in

the first degree that is not consonant with justice, and where

we recognize that it was derived from legal principles we no

longer accept and contravenes two fundamental principles of our



court's unanimous opinion in Commonwealth v. Hanright, 466 Mass.
303 (2013), where we reversed the judge's dismissal of
indictments charging crimes related to an accomplice's attempted
escape following an armed robbery and shooting and so much of an
indictment charging murder in the first degree as included
theories other than felony-murder. Where that opinion discussed
the distinction between joint venture liability for the escape-
related crimes and the joint venture principles in the common
law of felony-murder, I agree that the reasoning differs, but
that reasoning was premised on principles that this concurring
opinion changes. The reference to that case is apt, however,
because its facts illustrate the need for this change in our
jurisprudence if our law of homicide is to be more consonant
with justice. Under our current law of felony-murder, Scott
Hanright, who was nineteen years old at the time, could have
been convicted of murder in the first degree, with a mandatory
life sentence without the possibility of parole, if he were
found to have served as an unarmed lookout or getaway driver
during a department store robbery committed by his accomplice,
who was his grandmother's boyfriend. Id. at 305-306. The
accomplice killed a police officer who responded to the robbery;
Hanright never entered the department store and, when he saw
police officers pursuing his accomplice before the shooting,
walked away from the scene of the crime. Id. at 306. The
prosecutor ultimately did not seek a conviction of murder in the
first degree; Hanright pleaded guilty to murder in the second
degree. Man, 23, Guilty in Slaying of Officer, Boston Globe,
May 28, 2015, at B1. A conviction of murder in the second
degree would not have been legally possible except through our
review under G. L. c. 278, § 33E, if Hanright had been found
guilty of felony-murder in the first degree with armed robbery
as the predicate felony.
                                                                 21


criminal jurisprudence, we must revise that common law so that

it accords with those fundamental principles and yields verdicts

that are just and fair in light of the defendant's criminal

conduct.   "And if not now, when?"   C. Taylor, Sayings of the

Jewish Fathers 23 (2d ed. 1897) (quoting Hillel the Elder).
      GAZIANO, J. (concurring, with whom Lowy and Cypher, JJ.,

join).    A rapist smothers a distraught child victim to silence

her sobbing.    To his surprise, the child dies.   An armed robber

enters a convenience store and threatens the store clerk with a

handgun.   The store clerk, frozen in fear, fails to comply with

his demands.    The frustrated armed robber vaults over the

counter to empty the cash register, and in the process

accidently discharges a fatal shot.    See Binder, The Culpability

of Felony Murder, 83 Notre Dame L. Rev. 965, 966 (2008) (Binder

I).   Neither of these offenders would be convicted of murder

under Chief Justice Gants's abrogated version of felony-murder.

In this view, charging the rapist and the armed robber with

murder would be unfair and unjust because each's criminal

liability is disconnected from moral culpability for the

respective crimes.   This approach, which is predicated on an

extremely narrow view of moral culpability (or blameworthiness),

diminishes the seriousness of violent felonies that result in

the deaths of innocent victims.1


      1
       The concurring opinion by Chief Justice Gants relies on
Commonwealth v. Matchett, 386 Mass. 492, 507 (1982), in support
of the proposition that application of the felony-murder rule
erodes "the relation between criminal liability and moral
culpability." Ante at     . Prior to the decision in that case,
"a defendant could be found guilty of murder on a theory of
felony-murder if he or she committed a homicide while engaged in
the commission or attempted commission of a felony punishable by
life in prison." Commonwealth v. Prater, 431 Mass. 86, 95
(2000). In Matchett, supra, we addressed those concerns by
                                                                     2


    Although an offender's mental state is an important

component of assessing blameworthiness, it is not "the only

legitimate determinant of the grade of a homicide resulting from

a felony."   Crump & Crump, In Defense of the Felony Murder

Doctrine, 8 Harv. J.L. & Pub. Pol'y 359, 366 (1985) (Crump).

See Binder I, supra at 1059 (accurate assessment of culpability

requires consideration of fatal result).   It is a fundamental

tenet of criminal law that blameworthiness is premised on two

factors, not just the offender's state of mind.    Commonwealth v.

Lopez, 433 Mass. 722, 725 (2001), citing Morissette v. United

States, 342 U.S. 246, 250 (1952).   A criminal defendant's

blameworthiness depends on "a showing that the prohibited

conduct (actus reus) was committed with the concomitant mental

state (mens rea) prescribed for the offense."     Lopez, supra,

citing Morissette, supra.   See Crump, supra at 362 ("Differences

in result must be taken into account as part of actus reus if

classification and grading are to be rational").    The actus reus

component of a criminal offense refers to all of the physical

elements of the crime, including the individual's offense

conduct and the consequences of the act.   See Commonwealth v.

Williams, 399 Mass. 60, 64-65 (1987).   See also Black's Law



narrowing the scope of the felony-murder rule to require that
the Commonwealth prove that the underlying felony is either
inherently dangerous to human life or was committed with a
conscious disregard of the risk to human life.
                                                                     3


Dictionary 44 (10th ed. 2014) (actus reus includes attendant

circumstances and societal harm caused by criminal act, all of

which make up physical components of offense).

    The criminal law, in general, considers the harm caused by

an individual in evaluating the severity of an offense.    Binder,

Making the Best of Felony Murder, 91 B.U. L. Rev. 403, 427

(2011) (Binder II) ("the evaluation of ends pervades American

criminal law").   Chief Justice Gants's exclusive focus on the

mens rea component of the crime ignores the human costs of an

offender's actions, and overlooks numerous examples in the

criminal law to the contrary.   For example, it is a misdemeanor

to drive a motor vehicle while under the influence of alcohol.

See G. L. c. 90, § 24.   If one intoxicated driver strikes and

kills a pedestrian, whereas another manages to avoid any

accident, the former offense is elevated to the serious felony

of motor vehicle homicide.   See G. L. c. 90, § 24G (a).   A

defendant who shoots and kills his or her intended target, and

an individual who attempts to shoot someone, but misses, may

share the same intent to kill, yet it is clear that they are not

equally blameworthy.   See Commonwealth v. LaBrie, 473 Mass. 754,

760 (2016) (discussing mens rea of attempted murder).

    To provide needed context, I address several instances

where blameworthy defendants, who did not kill intentionally or

recklessly, were convicted of felony-murder in the first degree.
                                                                          4


Each of these defendants would not be convicted of murder under

Chief Justice Gants's reformulation of the felony-murder rule.

    In October, 1993, a farmhand named Robert Wade abducted the

farm owner's eighty-three year old mother from her house.          Wade

dragged the victim, who suffered from Alzheimer's disease, along

a dirt road to the shack where he lived.      Commonwealth v. Wade,

428 Mass. 147, 147-149 (1998).     In the process, the victim's

shoulders, knees, and buttocks were badly scraped, and gravel

was embedded in the torn tissue of her back.         Id. at 149.   Wade

brutally raped her.     Id. at 148.   "The victim's clothing [was]

torn and was covered with human blood.     She . . . suffered

bruises to her eyes and to her neck . . . , her left wrist was

fractured and there was evidence that she . . . suffered a blow

to the head."   Id. at 148-149.     The farmer found his mother

lying naked on the defendant's bed.      Id. at 148.    Her hip had

been fractured during the sexual assault.      Id. at 149.    She had

hip replacement surgery, but contracted pneumonia and died three

weeks after the rape.     Id.   The court affirmed the defendant's

conviction of felony-murder in the first degree with aggravated

rape as the predicate felony.      Id. at 147-148.    The court also

determined that there was no basis on which to grant relief

under G. L. c. 278, § 33E, for this "brutal attack on a
                                                                    5


vulnerable, older woman."   Id. at 155.2,3

    On March 28, 1980, William Griffith spent the evening

smoking marijuana, ingesting cocaine, and drinking alcohol.

Commonwealth v. Griffith, 404 Mass. 256, 258 (1989).

Thereafter, he announced that he was going to rob a convenience

store located about a block away.   Id.   Griffith waited for the

    2
       The court's decision in Commonwealth v. Wade, 428 Mass.
147, 147-149 (1998), supports the position that a rapist whose
actions result in death, regardless of whether the death is
intended, is sufficiently blameworthy for the imposition of
felony-murder liability due to the depraved nature of this
crime.

         "To compel another by force to acquiesce in the
    violation of an important right is to express contempt for
    a victim's autonomy and status by asserting mastery over
    him or her. The death of a victim under the offender's
    dominion and as a result of the offender's coercion,
    typifies the wrongfulness of assuming power over another's
    fate in order to wrong her. Felony murder rules
    appropriately impose liability for negligently causing
    death for a very depraved motive, as long as the predicate
    felony involves coercion or destruction, and a felonious
    purpose independent of the fatal injury. In evaluating the
    offender's motives, felony murder rules are compatible with
    other rules of American criminal law . . . ."

Binder, The Culpability of Felony Murder, 83 Notre Dame L. Rev.
965, 1059-1060 (2008) (Binder).
    3
       According to Chief Justice Gants's concurrence, the
factual scenarios discussed above, in which the victim was
killed in the course of a sexual assault, would result in a
conviction of murder. This is a misreading of the fact
patterns. The rapist described in the hypothetical is intent on
one "selfish aim[]," and does not recognize the obvious risks
that his conduct imposes on the victim. Binder I, supra at 966.
Similarly, Robert Wade's intent was to abduct and rape the
elderly victim; he dragged her out of the farmhouse and beat her
to accomplish this purpose. She died weeks later due to medical
complications. Wade, 428 Mass. at 147-149.
                                                                         6


store to empty of customers, and entered armed with a revolver.

Id.   He demanded money from the victim at gunpoint.        Id.    The

victim managed to slip away during a chaotic moment when his

wife confronted Griffith.   Id.    The victim then emerged from a

back room armed with a baseball bat, and struck Griffith on the

shoulder, head, and arm.    Id.   During this confrontation,

Griffith accidently shot the victim in the head.      Id.    The

defendant was convicted of felony-murder, and the court

concluded that his claim that the shooting was an accident did

not absolve him of liability.     Id. 257, 260-261.   "A defendant

who kills a victim in the commission or attempted commission of

a robbery, while the defendant is armed with a gun, is guilty of

murder by application of the felony-murder rule. . . .        The fact

that, according to the defendant, the gun was discharged

accidently is of no consequence."     Id. at 261, quoting

Commonwealth v. Evans, 390 Mass. 144, 151-152 (1983).        See

Commonwealth v. Neves, 474 Mass. 355, 371 (2016) (defendant

convicted of felony-murder in death of taxicab driver

notwithstanding defendant's claim that gun discharged accidently

when victim accelerated and grabbed his hand).

      The second issue raised in Chief Justice Gants's

concurrence involves the imposition of vicarious criminal

liability for every act committed by an accomplice, in

furtherance of the felony, that results in death.     See
                                                                        7


Commonwealth v. Tejeda, 473 Mass. 269, 276 (2015).     Under this

reformulation of felony-murder, an accomplice would be liable

for a death resulting from the commission of a felony only if

the Commonwealth were able to prove that he or she shared the

intent of a joint venturer who acted with malice.

    Chief Justice Gants's concurrence repudiates the court's

recent decision in Commonwealth v. Hanright, 466 Mass. 303, 310

(2013).    In that case, the nineteen year old defendant

participated in a masked armed robbery of a department store by

an acquaintance, Domenic Cinelli.    Id. at 304-305.   The

defendant, who was unarmed, walked to the store with Cinelli,

and waited outside while Cinelli entered.    Id. at 306.      He told

the police that he did not act as a lookout.    Id.    He claimed

that he merely went along because he was afraid of Cinelli, and

because he hoped to share in some of the proceeds from the

robbery.   Id.   Responding to a report of a robbery in progress,

police observed the defendant standing outside, but focused on

Cinelli, who left the store carrying a duffle bag.      Id.   Cinelli

pointed a gun at the first responding officer, a chase ensued,

and Cinelli fatally shot one of the officers.    Id.    The

defendant had walked away from the store during the pursuit, and

was not involved in the subsequent confrontation.      Id.

    Addressing joint venture liability for escape-related

crimes, the court stated, "To establish liability for felony-
                                                                      8


murder on a theory of joint venture the Commonwealth must prove

'that a homicide occurred in the commission or attempted

commission of that felony[.]    [C]omplicity in the underlying

felony is sufficient to establish guilt of murder in the first

or second degree if the homicide . . . followed naturally and

probably from the carrying out of the joint enterprise'"

(emphasis in original; citation omitted).       Id. at 307.

Recognizing that "the felony-murder rule operates according to a

unique set of principles," the court concluded that the felony-

murder doctrine allowed a jury to find the defendant liable for

the police officer's death by virtue of his complicity in the

underlying armed robbery.     Id. at 308-309.   Thus, the jury were

not required to find that the defendant specifically intended to

harm the officer.    Id.   See Commonwealth v. Devereaux, 256 Mass.

387, 392 (1926) ("it is no defence for the associates engaged

with others in the commission of a robbery, that they did not

intend to take life in its perpetration, or that they forbade

their companions to kill").

    The conclusion reached by Chief Justice Gants is that

revision of the common-law felony-murder rule is necessary to

vanquish the "fiction of constructive malice," and yield

"verdicts that are just and fair in light of the defendant's

criminal conduct."   See ante at     .   Yet, under this narrowed

version of felony-murder, the defendant in this case likely
                                                                       9


would be convicted of murder in the first degree on the basis of

his joint participation in an act of third prong malice.

    Chief Justice Gants describes joint venture felony-murder

liability as follows:   "a defendant who commits an armed robbery

as a joint venturer will be found guilty of murder where a

killing was committed in the course of that robbery if he or she

knowingly participated in the killing with the intent required

to commit it -- that is, with the intent either to kill, to

cause grievous bodily harm, or to do an act which, in the

circumstances known to the defendant, a reasonable person would

have known created a plain and strong likelihood that death

would result."   Ante at    .

    Here, the Commonwealth established that the defendant

knowingly participated in the killing by supplying an accomplice

with a loaded .380 handgun and other accomplices with hooded

sweatshirts to be used to conceal their identities.   See

Commonwealth v. Zanetti, 454 Mass. 449, 470 (2009) (Appendix)

(knowing participation includes aid or assistance in committing

the crime).   The evidence also would support a reasonable

inference that the defendant had or shared the intent to carry

out the crime of armed home invasion or armed robbery.      The

defendant supplied the handgun and disguises knowing that his

accomplices were planning to enter an occupied residence at

night to rob two large men, both drug dealers, at gunpoint.       In
                                                                  10


Commonwealth v. Selby, 426 Mass. 168, 172 (1997), the court

concluded that a jury could infer third-prong malice from

evidence that an individual entered an occupied house, carrying

a loaded firearm, with the intent to commit a robbery.    See

Commonwealth v. Childs, 445 Mass. 529, 533 (2005) (act of

cocking and pointing loaded gun at three people creates plain

and strong likelihood of death to one of them).

    In Commonwealth v. Rolon, 438 Mass. 808, 824 (2003), the

court noted that "the doctrines of felony-murder and joint

venture may, on some hypothetical fact patterns, produce a

conviction of murder in the first degree that would appear out

of proportion to a defendant's culpability."   The reasonable and

far simpler remedy to the problem of a disproportionate

conviction of murder in the first degree is to exercise the

court's statutory authority under G. L. c. 278, § 33E, to reduce

the verdict in those extraordinary cases not consonant with

justice.   See Zanetti, 454 Mass. at 466 ("All of this . . .

might be tolerable if there were no reasonable alternative, but

there is a reasonable, and far simpler, alternative . . .").     As

Chief Justice Gants's concurrence points out, this is the first

time that the court has exercised its authority under G. L.

c. 278, § 33E, to reduce a conviction of felony-murder in the

first degree in similar circumstances.   See ante at      .

    Thus, rather than abolish common-law felony-murder, Chief
                                                                  11


Justice Gants's concurrence offers a muddled version of the same

crime.   In the future, felony-murder liability will hinge on

fine gradations between third-prong malice, wanton and reckless

involuntary manslaughter, negligence, and accident -- with

predictably unpredictable results.    See Crump, supra at 372

(discussing disparity in verdicts created by ambiguous felony-

murder rule).    To be sure, there will be instances where morally

culpable individuals will not be held responsible for the death

of a rape victim, gasoline station attendant, or convenience

store clerk.    Rather than create such confusion, I would,

instead, rely on the existing mechanism under G. L. c. 278,

§ 33E, to remedy those rare cases, such as the one presented

here, where a verdict is not consonant with the interests of

justice.   In my view, the abrogation of common-law felony-murder

to address the perceived unfairness of this conviction, at the

expense of innocent victims of violent crime, is not necessary.